SOMMERVILLE, J.
Plaintiff sued the defendant, her husband, for divorce, and based her action upon a judgment of separation from bed and board, rendered more than one year prior to the filing of the petition in this case. She aslsed to be awarded the custody of their little girl, and for alimony for herself and child. Defendant filed a plea of res judicata to the claim for alimony and a plea of estoppel to the same item. He then answered, asking that he be awarded the custody of the minor child for a part of the time, if not for the entire time.
The two pleas were referred to the merits of the cause, and there was judgment in favor of plaintiff, awarding her a final divorce and' the custody of her little girl, and *493for alimony in the sum of $15 per month for the plaintiff and $10 per month for the minor child, Lottie B. A. Camp.
Defendant appealed, and plaintiff has answered the appeal, and asks that defendant be condemned in damages for having taken a frivolous appeal.
[1] The only matter contested in the case was the claim for alimony by plaintiff for herself and her minor child. The pleas of res judicata and estoppel which were filed by the defendant to the claim for alimony were not passed upon by the court, but they were without merit. The judgment in the separation suit, awarding plaintiff alimony for 12 months, was not res judicata in this case for a divorce and for alimony.
[2] As to the custody of the little child, aged' about five years, we think that the district judge ruled properly in awarding it to the care and keeping of the mother, although she is very poor, and is largely dependent upon her father for support. But, the father of the child appears to be amply able to support it; and to pay the alimony awarded in the judgment for that purpose.
The judgment appealed from is affirmed.